DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of claims 1, 3, 4, 8-11, 16, 18, 19, 22, and 24-26 in the reply filed on 3/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 8-11, 16, 18, 19, 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the members" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the temperature of extrusion" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the member" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3, 8-11, 18, 19, 22, and 24-26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Riley et al. (US 2003/090129 A1).
Regarding claim 1, Riley discloses forming members for providing sealing, baffling or reinforcement to one or more structures by molding (pg. 4, [0029], lines 11-12) a thermoplastic and fibrous carrier material (i.e. syntactic-type foam with reinforcing fibers such as carbon fibers and materials sold under the trade name KEVLAR; pg. 4, [0028], lines 8-14) to provide a rigid contoured structure (i.e. insert or member 12); disposing (pg. 4, [0026], lines 17-19) an expandable material (i.e. reinforcing material 14) upon the carrier material in a continuous manner (i.e. using extrusion or extrusion with a mini-applicator extruder; pg. 5, [0031], lines 18-19); forming the members (10; Figs. 1 and 7) such that each of the members (10) includes a carrier (12) with the expandable material (14) disposed thereon, the carrier (12) being formed of the carrier material; and wherein the fibrous carrier comprises a carbon 
Regarding claim 3, Riley discloses wherein the carrier material (12) is provided as a multi-layer arrangement (pg. 4, [0028], lines 1-8) and the expandable material is disposed upon the carrier material by extrusion (i.e. using extrusion or extrusion with a mini-applicator extruder; pg. 5, [0031], lines 18-19).
Regarding claim 8, Riley discloses wherein the expandable material is adapted for forming an acoustical material (pg. 5, [0033], lines 1-3).
Regarding claim 9, Riley discloses wherein the carrier (12) further includes a layer of a material (pg. 4, [0028], lines 1-8) over at least a portion of its surface that is applied thereto by adhesion (i.e. in that the additional material adheres to the carrier/insert 12).
Regarding claim 10, Riley discloses wherein the expandable material (14) is a material (pg. 4, [0030], lines 11-16) that is thermally deformable at the temperature of extrusion, but upon thermal activation at an elevated temperature will cross link to form a thermoset material.
Regarding claim 11, Riley discloses wherein the expandable material (14) includes a plastic (pg. 4, [0030], lines 11-16) selected from the group consisting of thermoplastics, thermosets, or a combination thereof.
	Regarding claim 18, Riley discloses in Figs. 1 and 7 wherein the length of the member (10) along its longitudinal axis is greater than the height of the member.
claim 19, Riley discloses wherein, prior to expansion of the expandable material (14), inherently at least about 10% of the outer surface area of the carrier (12) of each of the members is covered with the expandable material (140.
Regarding claim 24, Riley discloses wherein the expandable material (14) volumetrically expands to a size that is at least 1500% (pg. 6, [0036], lines 19-22) its original size up exposure to elevated temperatures.
Regarding claim 25, Riley discloses wherein the expandable material (14) has a configuration that is contoured (see Figs. 1 and 7).
Regarding claim 26, Riley discloses wherein the expandable material (14) includes a sound absorption characteristic (pg. 5, [0033], lines 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley et al. (US 2003/0090129 A1) in view of Okazi (US 3,296,659).
Riley discloses all of the claimed subject matter except for wherein the expandable material is disposed upon the carrier material by cross-head extrusion.
Okazi discloses at col. 1, lines 28-36, providing “an improved cross head assembly which produces an extrudable mass from the discharge end of the extrusion cylinder, through the cross head to the extrusion die, in such manner that the mass will be delivered to the die aperture throughout its cross-section at a volumetric flow rate which is uniform so as to preclude any uneven flow of the material around the core tube by providing a "flow balancer."”
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to extrude the expandable material of Riley by cross-head extrusion, in light of the teachings of Okazi, in order to extrude the material at a volumetric flow rate which is uniform and provides even flow of material from the extruder onto the part being covered/coated.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley et al. (US 2003/0090129 A1).
Riley discloses all of the claimed subject matter except for wherein the carrier material is a polymeric material that is paintable to result in a class A automotive vehicle surface finish.

Therefore, it would have been an obvious matter of design choice to modify Riley to obtain the invention as specified in claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show the forming of reinforcing structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        






March 22, 2021